Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION

This is in response to the application filed October 7, 2022 in which claims 1-13 were presented for examination, of which claims 1, 6, 7, 12, and 13 were amended, and claims 2, 9, and 11 were cancelled. 

Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive.
Remarks from Page 4
	Applicants Argument: Applicant respectfully submits that there is persuasive evidence that the particular shape of the primary bladder is significant. Particularly, in [0022] of the instant specification, the function of the semicircular shape of the primary bladder is outlined. The semicircular shape is utilized to apply pressure to the interior side of the big toe of the wearer to offset the pressure of the bunion.
Examiners Response: Examiner respectfully disagrees. Par. 0022 discloses the function of the primary bladder, but not why a “semicircular shape” is imperative to the functioning of the bladder. One of ordinary skill in the art would understand the bladder could be of any shape, and perform the same function as a “semicircular shape”, unless Applicant were to further define the importance of the “semicircular shape”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-8, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 13, limitation “the primary pump configured to provide air to the primary cavity when the primary actuator is engaged (claim 1, lines: 10-11, claims 12 and 13, lines: 7-8)”. There is insufficient antecedent basis for this limitation in the claim. The Applicant has not claimed a “primary actuator”. Examiner has interpreted the limitation to be the “primary pump”.

Claims 3-8 and 10 are rejected for depending directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kunesh (US Patent 5,596,770) in view of McClanahan et al. “McClanahan” (US PG Pub. 2005/0251081) as best understood.

Regarding claim 1, Kunesh discloses a bunion correction footwear device (combination of 26, 28, 32, 30, 22, and 24, Fig. 1-3), comprising: 
a primary bladder (24, Fig. 1 and 2); 
the primary bladder (24) defined by at least one primary bladder member defining a primary cavity (Col. 3, lines: 41-44, examiner notes “the primary cavity” is the “air inlet” for element 24) therebetween; 
wherein the primary bladder (24) is approximately hemispherical in shape (as shown in Fig. 1);
the primary cavity (Col. 3, lines: 40-45) in operable connection with a primary pump (26) via a primary tubing (30); 
the primary pump (26) configured to provide air to the primary cavity when the primary actuator is engaged (Col. 4, lines: 13-21).
Kunesh does not disclose the primary bladder is semicircular in shape.  
However, a semicircular shape of the claimed primary bladder was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, Par. 0022, applicant has not disclosed any criticality for the claimed limitations. Instead, Par. 0022 discloses the function of the primary bladder, but not why a “semicircular shape” is imperative to the functioning of the bladder. 
Kunesh does not disclose that the primary bladder is disposed upon a sole of a footwear article between a big toe portion and an index toe portion of the sole, and a divider.
	However, McClanahan teaches yet another bunion correction footwear device, wherein McClanahan teaches primary bladder (26a, Fig. 2, 3a, and 3b) is disposed upon a sole of a footwear article (Par. 0033, lines: 20-21, examiner notes it’s well known in the art for “shoes” or “boots” to have a “sole”) between a big toe portion and an index toe portion of the sole (examiner notes since bladder is shown in Fig. 2 as being between a big toe and index toe of a wearer. One of ordinary skill in the art would recognize the bladder would also be between a big toe portion and an index toe portion of the sole when placed into footwear); a divider (19, Fig. 2-3b), wherein the divider (19) is configured to define a space between a big toe of a wearer and an index toe of the wearer (Fig. 2), the primary bladder (26a) disposed on a side of the divider (as shown in Fig. 3a) corresponding to the big toe of the wearer (Fig. 2).    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary bladder as disclosed by Kunesh, by having bladder between big toe portion and index toe portion of a sole, and a divider as taught by McClanahan, in order to allow a user’s foot to fit better within footwear.


Regarding claim 3, Kunesh in view of McClanahan disclose the primary pump (26 of Kunesh) is disposed within a tongue of a footwear article (see annotated Fig. 2 below).

    PNG
    media_image1.png
    540
    708
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated

Regarding claim 4, Kunesh in view of McClanahan disclose a secondary bladder (22, Fig. 2 of Kunesh) disposed at a secondary location of a footwear article (as shown in Fig. 2).  

Regarding claim 6, Kunesh in view of McClanahan disclose the secondary bladder (22 of Kunesh) is in operable connection with a secondary pump (28) having a secondary actuator (Col. 3, lines: 46-59, examiner notes the “actuator” is the pump compressing and expanding upon use), wherein the secondary pump is configured to provide air to a secondary cavity (Col. 3, lines: 41-44, examiner notes “the secondary cavity” is the “air inlet” for element 22), defined by at least one secondary bladder member, when the secondary pump is engaged (Col. 4, lines: 13-21).   
Regarding claim 7, Kunesh in view of McClanahan disclose the primary actuator (26, Fig. 2 of Kunesh) and the secondary actuator (28) are disposed proximately to each other (as shown in Fig. 2).  

Regarding claim 8, Kunesh in view of McClanahan disclose the primary bladder (24 of Kunesh) is mounted upon an insert (10, Fig. 1-3), the insert (10) dimensioned to be received by a footwear device (Col. 4, lines:13-21).  

Regarding claim 10, Kunesh in view of McClanahan disclose the primary bladder (24 of Kunesh) is in operable connection with a purge valve (34, Fig. 2).  

Regarding claim 12, Kunesh discloses a bunion correction footwear device (combination of 26, 28, 32, 30, 22, and 24, Fig. 1-3), comprising: 
a primary bladder (24, Fig. 1 and 2); 
the primary bladder (24) defined by at least one primary bladder member defining a primary cavity (Col. 3, lines: 41-44, examiner notes “the primary cavity” is the “air inlet” for element 24) therebetween; 
the primary cavity (Col. 3, lines: 40-45) in operable connection with a primary pump (26) via a primary tubing (30); 
the primary pump (26) configured to provide air to the primary cavity when the primary actuator is engaged (Col. 4, lines: 13-21).  
the primary bladder (24) disposed upon a sole of a footwear article (Col. 4, lines: 13-21, examiner notes bladder is “disposed upon a sole of a footwear article” when the sock is inserted into a shoe); 
the primary pump (26) is disposed within a tongue of a footwear article (see annotated Fig. 2 above)
Kunesh does not disclose the primary bladder is semicircular in shape.  
However, a semicircular shape of the claimed primary bladder was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, Par. 0022, applicant has not disclosed any criticality for the claimed limitations. Instead, Par. 0022 discloses the function of the primary bladder, but not why a “semicircular shape” is imperative to the functioning of the bladder. 
Kunesh does not disclose primary bladder is disposed upon a sole of a footwear article between a big toe portion and an index toe portion of the sole, and a divider.  
	However, McClanahan teaches yet another bunion correction footwear device, wherein McClanahan teaches primary bladder (26a, Fig. 2, 3a, and 3b) is disposed upon a sole of a footwear article (Par. 0033, lines: 20-21, examiner notes it’s well known in the art for “shoes” or “boots” to have a “sole”) between a big toe portion and an index toe portion of the sole (examiner notes since bladder is shown in Fig. 2 as being between a big toe and index toe of a wearer. One of ordinary skill in the art would recognize the bladder would also be between a big toe portion and an index toe portion of the sole when placed into footwear), a divider (19, Fig. 2-3b), wherein the divider (19) is configured to define a space between a big toe of a wearer and an index toe of the wearer (Fig. 2), the primary bladder (26a) disposed on a side of the divider (as shown in Fig. 3a) corresponding to the big toe of the wearer (Fig. 2).    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary bladder as disclosed by Kunesh, by having bladder between big toe portion and index toe portion of a sole, and a divider as taught by McClanahan, in order to allow a user’s foot to fit better within footwear.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kunesh in view of McClanahan, further in view of O’Reilly (US Patent 3,121,430), hereinafter O’Reilly, as best understood.
Regarding claim 5, Kunesh in view of McClanahan disclose the invention substantially as claimed above.
	They do not disclose the secondary bladder is disposed on an arch portion of the footwear article.  
	However, O’Reilly teaches yet another footwear device, wherein O’Reilly teaches a bladder (26, Fig. 2) is disposed on an arch portion of the footwear article (as shown in Fig. 2).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary bladder as disclosed by Kunesh in view of McClanahan, by having the bladder disposed on an arch portion of the footwear article as taught by O’Reilly, in order to provide enhanced support to the users foot.

Regarding claim 13, Kunesh discloses a bunion correction footwear device (combination of 26, 28, 32, 30, 22, and 24, Fig. 1-3), comprising: 
a primary bladder (24, Fig. 1 and 2); 
the primary bladder (24) defined by at least one primary bladder member defining a primary cavity (Col. 3, lines: 41-44) therebetween; 
the primary cavity (Col. 3, lines: 40-45) in operable connection with a primary pump (26) via a tubing (30); 
the primary pump (26) configured to provide air to the primary cavity when the primary actuator is engaged (Col. 4, lines: 13-21).  
the primary bladder (24) disposed upon a sole of a footwear article (Col. 4, lines: 13-21, examiner notes bladder is “disposed upon a sole of a footwear article” when the sock is inserted into a shoe);
the primary pump (26) is disposed within a tongue of a footwear article (see annotated Fig. 2 above); 
a secondary bladder (22) in operable connection with a secondary pump (28);
wherein the primary prump (26) and the secondary pump (28) are disposed proximately to each other upon the tongue of the footwear device (as shown in annotated Fig. 2 above).
Kunesh does not disclose the primary bladder is semicircular in shape.  
However, a semicircular shape of the claimed primary bladder was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, Par. 0022, applicant has not disclosed any criticality for the claimed limitations. Instead, Par. 0022 discloses the function of the primary bladder, but not why a “semicircular shape” is imperative to the functioning of the bladder. 
Kunesh does not disclose primary bladder is disposed upon a sole of a footwear article between a big toe portion and an index toe portion of the sole, and a divider.  
	However, McClanahan teaches yet another bunion correction footwear device, wherein McClanahan teaches primary bladder (26a, Fig. 2, 3a, and 3b) is disposed upon a sole of a footwear article (Par. 0033, lines: 20-21, examiner notes it’s well known in the art for “shoes” or “boots” to have a “sole”) between a big toe portion and an index toe portion of the sole (examiner notes since bladder is shown in Fig. 2 as being between a big toe and index toe of a wearer. One of ordinary skill in the art would recognize the bladder would also be between a big toe portion and an index toe portion of the sole when placed into footwear), a divider (19, Fig. 2-3b), wherein the divider (19) is configured to define a space between a big toe of a wearer and an index toe of the wearer (Fig. 2), the primary bladder (26a) disposed on a side of the divider (as shown in Fig. 3a) corresponding to the big toe of the wearer (Fig. 2).    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary bladder as disclosed by Kunesh, by having bladder between big toe portion and index toe portion of a sole, and a divider as taught by McClanahan, in order to allow a user’s foot to fit better within footwear.
They do not disclose the secondary bladder is disposed on an arch portion of the footwear article.  
	However, O’Reilly teaches yet another footwear device, wherein O’Reilly teaches a bladder (26, Fig. 2) is disposed on an arch portion of the footwear article (as shown in Fig. 2).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the secondary bladder as disclosed by Kunesh in view of McClanahan, by having the bladder disposed on an arch portion of the footwear article as taught by O’Reilly, in order to provide enhanced support to the users foot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732       
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732